
	
		I
		111th CONGRESS
		1st Session
		H. R. 1187
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Mr. Frelinghuysen
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committees on
			 Transportation and
			 Infrastructure, the
			 Judiciary, and Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of Homeland Security to make
		  grants to first responders, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Smarter Funding for All of America’s
			 Homeland Security Act of 2009.
		2.Preservation of
			 pre-9/11 grant programs for traditional first responder missions
			(a)In
			 GeneralThis Act does not affect any authority to make grants
			 under any Federal grant program in existence immediately prior to September 11,
			 2001, that enhance traditional missions of State and local law enforcement,
			 firefighters, ports, emergency medical services, or public health
			 missions.
			(b)Included
			 ProgramsThe programs referred to in subsection (a) include the
			 following:
				(1)Fire grant
			 programThe Fire Grant Program authorized by section 1703 of the
			 Defense Authorization Act of 2001 (Public Law 106–398).
				(2)Emergency
			 management planning and assistance account grantsThe Emergency
			 Management Performance Grant program and the Urban Search and Rescue Grants
			 program authorized by title VI of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5195 et seq.); the Departments of Veterans
			 Affairs and Housing and Urban Development, and Independent Agencies
			 Appropriations Act, 2000 (113 Stat. 1047 et seq.); and the Earthquake Hazards
			 Reduction Act of 1977 (42 U.S.C. 7701 et seq.).
				(3)Department of
			 justice law enforcement grant programsThe Local Law Enforcement
			 Block Grant program of the Department of Justice.
				(4)Byrne memorial
			 formula grantsThe Edward Byrne Memorial State and Local Law
			 Enforcement Assistance Programs authorized by part E of title I of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3750 et seq.).
				(5)COPSThe
			 Public Safety and Community Policing (COPS ON THE BEAT) grant
			 program authorized by part Q of title I of the Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3796dd et seq.).
				(6)Health and human
			 services grant programsGrant programs under the
			 Public Health Service Act regarding
			 preparedness for bioterrorism and other public health emergencies (including
			 grants under sections 319C–1, 319C–2, and 319F), and the emergency response
			 assistance program authorized by section 1412 of the National Defense
			 Authorization Act for Fiscal Year 1997 (50 U.S.C. 2312).
				3.Faster and
			 Smarter Funding for first responders
			(a)In
			 GeneralSubtitle A of title VIII of the Homeland Security Act of
			 2002 (Public Law 107–296; 6 U.S.C. 361 et seq.) is amended by adding at the end
			 the following:
				
					802.Faster and
				Smarter Funding for first responders
						(a)Short
				TitleThis section may be cited as the Faster and Smarter Funding for First Responders
				Act.
						(b)First Responder
				Grants Authorized
							(1)In
				generalThe Secretary shall establish a State and Regional First
				Responder Grant Program, under which the Secretary may make grants in
				accordance with this section to States and eligible regional entities.
							(2)Application to
				other grantsAll grants by the Secretary with amounts made
				available after the date of the enactment of this Act for first responders
				shall be awarded under the program, and shall be made to either States or
				eligible regional cooperatives in accordance with this section.
							(3)AdministrationThe
				Secretary shall administer the program through the Office for State and Local
				Government Coordination.
							(c)Grant Criteria
				and Eligibility
							(1)Grant
				criteriaThe Secretary shall make grants under this section on
				the basis of the threat to a State or region’s population and critical
				infrastructure, as determined by the Under Secretary for Information Analysis
				and Infrastructure Protection based on its analysis under subsection (e) of
				threat-related information from all sources pursuant to its authority under
				section 202.
							(2)Grant
				eligibilityTo be eligible for a grant under this section an
				applicant must be—
								(A)a State; or
								(B)a region.
								(3)ConsistencyAny
				grant awarded under this section shall be used to supplement and support, in a
				consistent and coordinated manner, activities described under subsection (f) in
				accordance with a homeland security plan specified in the application for the
				grant.
							(d)Application for
				Grant
							(1)In
				generalAny State or eligible regional entity may apply for a
				grant under this section by submitting to the Secretary an application at such
				time, in such manner, and containing such information as the Secretary may
				reasonably require.
							(2)Point of
				contactThe Office for State and Local Government Coordination
				shall be the sole point-of-contact between the Department and applicants for
				grants under this section.
							(3)Contents of
				applicationEach application for a grant under this section must
				include the following:
								(A)Details of the
				purpose for which grant funds are sought and the reasons why the applicant
				needs the grant, including specification of what the applicant expects to
				purchase or accomplish with the grant funds.
								(B)Identification of
				the entity that will expend the grant funds.
								(C)A detailed capital
				budget showing how the grant funds will be allocated and spent.
								(D)A statement of
				whether a mutual aid agreement applies to the use of the grant funds.
								(E)A description of the
				source of the threat to which the proposed grant relates, including the type of
				attack for which the applicant is preparing for in seeking the grant
				funding.
								(F)A statement of why
				the proposed use of funds is not a traditional first responder mission.
								(G)A description of
				how the applicant intends to meet the matching requirement under subsection
				(g)(2), and a statement of whether the applicant will commit to provide more
				matching funds than the amount required under that subsection.
								(e)Threat-Based
				Evaluation of Grant Applications
							(1)In
				generalThe Secretary, acting through the Under Secretary, shall
				evaluate and prioritize applications for grants under this section based on an
				objective determination and exhaustive assessment of the threat to the
				population or assets covered by the application.
							(2)Categories of
				threats to be consideredIn evaluating and prioritizing
				applications for grants under this section, the Under Secretary for Information
				Analysis and Infrastructure Protection’s risk analysis shall include
				consideration of whether and the degree to which threats within the following
				categories are applicable at that time to the State or region for which the
				application is made:
								(A)Threats to the
				population of the State or region, including military and tourist
				populations.
								(B)Threats to
				specific economic sectors or private sector facilities.
								(C)Threats to major
				communications nodes, including cyber and telephonic nodes.
								(D)Threats to
				specific elements of the Nation’s food supply.
								(E)Threats to the
				water supply.
								(F)Threats to the
				energy supply, including to electrical, petroleum, and nuclear sources.
								(G)Threats to civic
				infrastructure and emergency response capabilities, including threats that
				would—
									(i)substantially
				eliminate the government of the State or region;
									(ii)materially
				degrade the ability of first responders serving the State or region to
				communicate or to provide assistance during and in the aftermath of an act of
				terrorism, including a chemical, biological, radiological, or nuclear attack;
				and
									(iii)curtail the
				availability or effectiveness of emergency medical services, including
				hospital-based services, needed to serve the population of the State or region
				during such a terrorist-induced mass-medical emergency.
									(H)Threats to
				specific national monuments or structures of symbolic national importance,
				particularly those that routinely attract large numbers of tourist
				visitors.
								(I)Threats to
				significant concentrations of natural resources on which major economic sectors
				or population centers depend.
								(J)Threats to major
				transportation systems or nodes.
								(3)Specific
				threatsIn addition to the categories of threats under paragraph
				(2), the Under Secretary shall consider any other specific threat to a critical
				vulnerability that the Department’s Directorate of Information Analysis and
				Infrastructure Protection has determined exists within the applicant State or
				region.
							(4)Identification
				of threat requiredThe Secretary may not make a grant to an
				applicant under this section unless the Under Secretary identifies a specific
				vulnerability that is subject to a present or analytically projected threat of
				an act of terrorism.
							(5)PrioritizationThe
				Under Secretary shall prioritize applications according to the most current
				analysis by the Department’s Directorate of Information Analysis and
				Infrastructure Protection of the terrorist threat.
								(A)The Under
				Secretary shall prioritize threats listed under paragraph (2) according, first,
				to their specificity and tactical immediacy.
								(B)The Under
				Secretary shall, next, prioritize threats according to—
									(i)first, whether
				they pose a risk of significant loss of human life;
									(ii)second, whether
				they pose a risk of large-scale denial of the means of human subsistence,
				including food or water supply; and
									(iii)third, whether
				they pose a risk of massive disruption to one or more sectors of the economy of
				the United States.
									(f)Use of
				Funds
							(1)In
				generalGrants under this section may be used for—
								(A)the purchase or
				upgrading of equipment;
								(B)exercises to
				strengthen emergency response;
								(C)training in the use
				of equipment; and
								(D)training for
				prevention (including detection) of, preparedness for, or response to attacks
				involving weapons of mass destruction, regardless of their perpetrators or
				sponsorship, including exercises to strengthen emergency preparedness of State,
				regional, and local first responders.
								(2)Prohibited
				usesGrant funds under this section may not be used to supplant
				State or local funds that would, in the absence of Federal aid, be available
				for homeland security or other first responder related projects.
								(A)ConstructionGrants
				awarded under this section may not be used to construct buildings or other
				physical facilities, except those described in section 611 of the Disaster
				Relief Act of 1974 (42 U.S.C. 5196), or to acquire land.
								(B)Cost
				sharingGrant funds provided under this section shall not be used
				for any State or local government cost sharing contribution request under this
				section.
								(3)Flexibility in
				unspent homeland security grant fundsUpon request by a grantee
				under this section, the Secretary may authorize the grantee to transfer all or
				part of funds provided as a grant under this section, from uses specified in
				the grant to other uses authorized under this Act, if the Secretary determines
				that such transfer is in the interests of homeland security.
							(g)State and
				Regional Responsibilities
							(1)Pass-throughThe
				Secretary shall require a recipient of a grant under this section that is a
				State or multi-State entity to provide to local governments, first responders,
				and other local groups, consistent with homeland security plans specified in
				the application for the grant, not less than 80 percent of the grant funds,
				resources purchased with the grant funds having a value equal to at least 80
				percent of the amount of the grant, or a combination thereof, by not later than
				the end of the 45-day period beginning on the date the grant recipient receives
				the grant funds.
							(2)Cost
				sharing
								(A)In
				generalThe Federal share of the costs of an activity carried out
				with a grant to a State or region under this section shall not exceed 75
				percent.
								(B)Effective
				dateThe matching requirement under subparagraph (A) shall take
				effect 2 years after the date of enactment of this subparagraph.
								(3)Report on
				homeland security spendingEach recipient of a grant under this
				section shall annually submit a report to the Secretary that contains the
				following information:
								(A)The amount and the
				dates of receipt of all grant funds received.
								(B)The amount and the
				dates of disbursements of all funds expended in compliance with subsection
				(g)(1) or pursuant to mutual aid agreements or other sharing arrangements that
				apply within a region.
								(C)How the funds were
				utilized by each ultimate recipient or beneficiary.
								(h)Incentives to
				Efficient Administration of Homeland Security Grants
							(1)Penalties for
				failure to provide local shareIf a grant recipient under this
				section that is a State or multi-State entity fails to provide to local
				governments, first responders, and other local groups funds or resources as
				required by subsection (g)(1) within 45 days after receiving grant funds under
				this section, the Secretary may—
								(A)reduce grant
				payments to the grant recipient from the portion of grant funds that is not
				required to be provided under subsection (g)(1);
								(B)terminate payment
				of grant funds under this section to the recipient, and transfer the
				appropriate portion of those funds directly to local first responders that were
				intended to receive funding under that grant; or
								(C)impose additional
				restrictions or burdens on the recipient’s use of grant funds under this
				section, which may include—
									(i)prohibiting use of
				such funds to pay the grant recipient’s grant-related overtime or other
				expenses;
									(ii)requiring the
				grant recipient to distribute to local government beneficiaries all or a
				portion of grant funds that are not required to be provided under subsection
				(g)(1); or
									(iii)for each day
				that the grant recipient fails to provide funds or resources in accordance with
				subsection (g)(1), reducing grant payments to the grant recipient from the
				portion of grant funds that is not required to be provided under subsection
				(g)(1), except that the total amount of such reduction may not exceed 20
				percent of the total amount of the grant.
									(2)Provision of
				non-local share to local government(A)The Secretary, acting
				through the Office for State and Local Government Coordination, may upon
				request by a local government pay to the local government a portion of the
				amount of a grant to a State or multi-State entity in the jurisdiction of which
				the local government is located, if—
									(i)the local government will use the
				amount paid to expedite planned enhancements to its homeland security-related
				readiness; and
									(ii)the State or multi-State entity
				has failed to provide funds or resources in accordance with subsection
				(g)(1).
									(B)To receive a payment under this
				paragraph, a local government must demonstrate that—
									(i)it is identified explicitly as an
				ultimate recipient or intended beneficiary in the approved grant application
				submitted by the grantee;
									(ii)it was intended by the grantee to
				receive a severable portion of the overall grant for a specific purpose that is
				identified in the grant application;
									(iii)it petitioned the grantee for the
				funds or resources after expiration of the period within which the funds or
				resources were required to be provided under subsection (g)(1); and
									(iv)it did not receive the portion of
				the overall grant that was earmarked or designated for its use or
				benefit.
									(C)To obtain a payment under this
				paragraph, a local government must provide a copy of the original
				application.
								(D)Payment of grant funds to a local
				government under this paragraph—
									(i)shall not affect any payment to
				another local government under this paragraph; and
									(ii)shall not prejudice consideration
				of a request for payment under this paragraph that is submitted by another
				local government.
									(E)The Office for State and Local
				Government Coordination shall approve or disapprove each request for payment
				under this paragraph by not later than 15 days after the date the request is
				received by the Office.
								(i)Reports
				Regarding Distribution of Grant Funds to Local GovernmentsThe
				recipient of a grant under this section shall report to the Secretary, by not
				later than 30 days after the expiration of the period described in subsection
				(g)(1) with respect to the grant, regarding the speed of distribution of grant
				funds and resources to local governments, first responders, and other local
				groups pursuant to subsection (g)(1).
						(j)Reports to
				CongressThe Secretary shall submit an annual report to the
				Select Committee on Homeland Security of the House of Representatives and the
				Committee on Governmental Affairs of the Senate—
							(1)describing in
				detail the amount of Federal funds provided as grants under this section that
				were directed to each State and region; and
							(2)containing
				information on the use of such grant funds by grantees.
							(k)DefinitionsFor
				purposes of this section:
							(1)First
				responderThe term first responder means—
								(A)fire, emergency
				medical service, and law enforcement personnel; and
								(B)such other
				personnel as are identified by the Secretary.
								(2)Homeland
				security planThe term homeland security plan means
				a 3-year plan developed by a State to—
								(A)assess a State’s
				risks, threats, and vulnerabilities to acts of terrorism;
								(B)determine a
				State’s capabilities to respond to acts of terrorism; and
								(C)set priorities for
				the allocation of grant funds received under this section.
								(3)Under
				secretaryThe term Under Secretary means the Under
				Secretary for Information Analysis and Infrastructure Protection.
							(4)RegionThe
				term region means a multi-State or intra-State entity, established
				by law or by agreement of two or more governments or governmental agencies in a
				mutual aid
				agreement.
							.
			(b)Clerical
			 AmendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting at the end
			 of the items relating to subtitle A of title VIII the following:
				
					
						Sec. 802. Faster and smarter funding for
				first
				responders.
					
					.
			4.Advisory Council
			 on First Responders
			(a)In
			 GeneralSubtitle A of title VIII of the Homeland Security Act of
			 2002 (Public Law 107–296; 6 U.S.C. 361 et seq.) is further amended by adding at
			 the end the following:
				
					803.Advisory
				Council on First Responders
						(a)EstablishmentThe
				Secretary shall establish the Advisory Council on First Responders, which shall
				report to the Secretary through the head of the Office of State and Local
				Government Coordination (in this section referred to as the Advisory
				Council).
						(b)FunctionsThe
				Advisory Council shall—
							(1)advise the
				Secretary as to whether there is a need for a Federal standard with respect to
				any particular first responder equipment or training; and
							(2)have such
				additional responsibilities as the Secretary may assign in furtherance of the
				Department’s homeland security mission with respect to enhancing the
				capabilities of State and local first responders.
							(c)Membership
							(1)In
				generalThe Advisory Council shall consist of members appointed
				by the Secretary and shall—
								(A)represent a cross
				section of first responder disciplines; and
								(B)include both State
				and local representatives within each discipline.
								(2)Selection of
				membersThe Secretary—
								(A)shall include in
				the membership of the Advisory Council—
									(i)members selected
				from traditional first responder fields, including firefighters, police, and
				emergency management personnel; and
									(ii)experts
				representing hospitals (including emergency and inpatient medical service
				providers), the public health profession, and public works; and
									(B)may include in the
				membership of the Advisory Council, at the Secretary’s discretion, elected
				State and local officials with demonstrable expertise in homeland
				security-related matters.
								(d)MeetingsThe
				Advisory Council shall meet not less than
				quarterly.
						.
			(b)Clerical
			 AmendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by inserting at
			 the end of the items relating to subtitle A of title VIII the following:
				
					
						Sec. 803. Advisory Council on First
				Responders.
					
					.
			5.Modification of
			 Homeland Security Advisory System
			(a)In
			 GeneralSubtitle A of title II of the Homeland Security Act of
			 2002 (Public Law 107–296; 6 U.S.C. 121 et seq.) is amended by adding at the end
			 the following:
				
					210F.Homeland
				Security Advisory System
						(a)In
				GeneralThe Secretary shall revise the Homeland Security Advisory
				System referred to in section 201(d)(7) to require that any designation of a
				threat level or other warning shall be accompanied by a designation of the
				geographic regions and economic sectors to which the designation
				applies.
						(b)ReportsThe
				Secretary shall report annually to the Congress regarding the geographic
				region-specific and economic sector-specific warnings issued in the preceding
				year under the Homeland Security Advisory System referred to in section
				201(d)(7), and the bases for such warnings. This report shall be submitted in
				unclassified form and may, as necessary, include a classified
				annex.
						.
			(b)Clerical
			 AmendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting at the end
			 of the items relating to subtitle A of title II the following:
				
					
						Sec. 210F. Homeland Security Advisory
				System.
					
					.
			6.Information
			 sharing with State and local governments
			(a)In
			 GeneralSubtitle I of title VIII of the Homeland Security Act of
			 2002 (Public Law 107–296; 6 U.S.C. 361 et seq.) is further amended by adding at
			 the end the following:
				
					899a.Reports on
				information sharing with State and local governments
						(a)In
				GeneralThe Secretary shall report to the Congress annually on
				the following:
							(1)The number and
				level of security clearances granted by Federal agencies to State and local
				government officials.
							(2)The number of State
				and local government officials who have sought to be cleared by Federal
				agencies for such access.
							(3)The number of
				instances in which State and local government officials were granted by Federal
				agencies situational access to classified information based only on signing a
				Federal non-disclosure form.
							(4)The fastest,
				slowest, and average times it took to make security clearance determinations
				for State and local government officials.
							(5)Any instance in
				which access to classified information was denied to State or local government
				officials whose employing governments had sought such access for them and the
				reasons therefor.
							(6)All entities that
				conduct clearance processing for the Department, including private
				contractors.
							.
			(b)First
			 ReportThe Secretary of Homeland Security shall submit the first
			 report under the amendment made by subsection (a) by not later than 6 months
			 after the date of the enactment of this Act.
			(c)Clerical
			 AmendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is further amended by inserting at
			 the end of the items relating to subtitle I of title VIII the following:
				
					
						Sec. 899a. Reports on information sharing
				with State and local
				governments.
					
					.
			7.Spectrum for
			 first responder communications
			(a)In
			 GeneralThe Under Secretary for Science and Technology of the
			 Department of Homeland Security shall conduct a study of whether there is a
			 need to assign additional bands of frequencies of electromagnetic spectrum to
			 assist and enable State and local first responders in meeting their needs
			 associated with a catastrophic regional or national emergency.
			(b)ReportThe
			 Under Secretary shall submit a report on the findings of the study to the
			 Congress by not later than 180 days after the date of the enactment of this
			 Act.
			
